Order filed April 19, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                     _____________

                                  NO. 14-11-01071-CV
                                    ____________

                       LINDA LEE BRUEGGEBORS, Appellant

                                            V.

                    RICHARD PAUL BRUEGGEBORS, Appellee


                         On Appeal from the 310th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 1983-28363


                                       ORDER

       This is an appeal from an order signed October 27, 2011. The notice of appeal was
due November 28, 2011. See Tex. R. App. P. 26.1. Appellant, however, filed her notice of
appeal on December 8, 2011, a date within 15 days of the due date for the notice of appeal.
A motion for extension of time is necessarily implied when the perfecting instrument is
filed within fifteen days of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.
1997). Appellant did not file a motion to extend time to file the notice of appeal. While an
extension may be implied, appellant is still obligated to come forward with a reasonable
explanation to support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd.,
974 S.W.2d 805, 808 (Tex. App.CHouston [14th Dist.] 1998, no pet.).

       Accordingly, we ORDER appellant to file a proper motion to extend time to file the
notice of appeal on or before 10 days after the date of this order. See Tex. R. App. P.
26.3;10.5(b). If appellant does not comply with this order, we will dismiss the appeal. See
Tex. R. App. P. 42.3.




                                                  PER CURIAM




                                             2